Exhibit 99.1 NEWSRELEASE Contacts: For investors Robert C. Weiner For media: Brian C. Kosoy Vice President, Investor Relations Senior Associate, Public Relations 904-332-3287 904-332-4175 PSS WORLD MEDICAL BOARD OF DIRECTORS AUTHORIZES PURCHASE OF THREE MILLION COMMON SHARES Jacksonville, Florida (March 24, 2010) – PSS World Medical, Inc. (NASDAQ/NM:PSSI) announced today that its Board of Directors has authorized the purchase of up to three million shares of its total common stock. The Company is authorized from time to time, depending upon market conditions and other factors, to repurchase up to a maximum of three million shares of its total common stock, in the open market, by block purchase, in accelerated programs or in privately negotiated transactions.Such repurchases will be made in compliance with applicable rules and regulations and may be discontinued at any time. Certain statements in this release are "forward-looking statements" made pursuant to the Private Securities Litigation Reform Act of 1995 and other federal securities laws.These forward-looking statements are identified by the use of words such as "expect," "may," "will," "should," "believe," "plan," "anticipate," and "estimate" among others.These statements involve a number of risks and uncertainties, many of which are outside the control of the Company.Actual results may differ materially from those identified in the forward-looking statements.Among the factors that could cause results to differ materially are the following: fluctuating demand for our products and services; national and global economic conditions, including our and our customers' ability to obtain financing; the introduction of new products and services offered by us and our competitors; uncertainty of the impact of the presidential administration's health care policies and legislative proposals; proper functioning of our data processing and information technology systems; our ability to successfully execute our global sourcing strategy; pricing pressures on large national and regional accounts and GPOs; customer credit quality and our ability to collect our accounts receivable, particularly in states with significant budget deficits; our ability to compete with other medical supply companies and direct manufacturers; multi-tiered cost structures where certain institutions can obtain more favorable prices for medical products than us; our ability to maintain relationships with our suppliers and customers; our ability to retain, and the effects of the loss of, sales reps and key management; our ability to execute our growth strategy; increased operating costs, including fuel prices; risks involved in maintaining a large amount of inventory; our indebtedness may limit our ability to obtain additional financing or react to market conditions; we face litigation and product liability exposure; weather-related events such as hurricanes may disrupt our and our customers' business; we may be deemed to infringe other persons intellectual property; our business is subject to numerous federal, state and foreign laws and regulations, including state pedigree laws and regulations; general business competitive and economic factors and conditions; and other factors described from time to time in the Company's reports filed with the Securities and Exchange Commission.PSS assumes no obligation to update the information in this release except as otherwise required by law.Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date hereof. -END-
